 


109 HR 4381 IH: To amend title 5, United States Code, to permit access to databases maintained by the Federal Emergency Management Agency for purposes of complying with sex offender registry and notification laws, and for other purposes.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4381 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Poe (for himself, Ms. Ginny Brown-Waite of Florida, and Mr. Foley) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 5, United States Code, to permit access to databases maintained by the Federal Emergency Management Agency for purposes of complying with sex offender registry and notification laws, and for other purposes. 
 
 
1.Requirement for access to FEMA databases to comply with sex offender registry and notification lawsSection 552a(b) of title 5, United States Code, is amended— 
(1)by striking or at the end of paragraph (11); 
(2)by striking the period at the end of paragraph (12) and inserting ; or; and 
(3)by adding at the end the following new paragraph: . 
 
(13) disclosure of a record contained in a system of records maintained by the Federal Emergency Management Agency on assistance provided to individuals in connection with a major disaster or emergency, for purposes of disclosure to another agency or to an instrumentality of any governmental jurisdiction within or under the control of the United States for purposes of complying with a Federal or State sex offender registry or notification law..  
2.Disclosure of records maintained by nongovernmental organizations providing evacuation assistance Title III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding at the end the following: 
 
326.Disclosure of records maintained by nongovernmental organizations providing evacuation assistance 
(a)In generalAs a condition of receipt of Federal funds under this Act for services related to evacuating individuals from an area in response to a hazard or threat of a hazard, a nongovernmental organization shall provide assurances satisfactory to the President that the organization will disclose to a jurisdiction, upon written request, records maintained by the organization in connection with such services if the purpose of the disclosure is to permit the jurisdiction to comply with a Federal or State sex offender registry or notification law. 
(b)Liability protectionNotwithstanding any other provision of law, no organization or any employee thereof disclosing a record to a jurisdiction pursuant to an assurance made under subsection (a) shall be held, by reason of making the disclosure, to be liable in damages under any law of the United States or of any State (or political subdivision thereof) unless the information disclosed is false and the person providing the information knew that the information was false..  
 
